Citation Nr: 1742399	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  16-62 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss. 

2.  Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1954.

These matters come before the Board of Veterans' Appeals (Board) from the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Veteran received a VA audiology examination in June 2015, evidence in the claims file indicates that his condition has worsened.  See, e.g., Appellate Brief, 2 (Sept. 21, 2017) (VBMS).  As his condition appears to have worsened following his most recent VA examination, the Veteran should be provided with a new one.  See Snuffer v. Gober, 10 Vet. App. 300 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The remaining claim for a total disability rating based on individual unemployability (TDIU) is inextricably intertwined with the claim being remanded.  Therefore, adjudication of the TDIU would be premature at this juncture.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA and private treatment records.

2.  Schedule the Veteran for a VA examination to determine the current severity and symptoms of his service-connected bilateral hearing loss.  The examiner should also address the functional impact of this disability.

3.  Then, re-adjudicate the claims.  If any of the benefits sought are not granted in full, furnish the Veteran and his representative with a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




